DETAILED ACTION
 	 	Claims 1-4 are presented for examination on the merits.
Election/Restrictions
1.       Restriction to one of the following inventions is required under 35 U.S.C. 121:          
I.        Group 1: Claims 1-2 are drawn to a device comprising a hardware computing device including wireless communication components that communicates wirelessly with legacy computing system including a personal computer and supports security functions, with CPC classification being G06 F 21/57.

II.       Group 2: Claims 3-4 are drawn to computing system comprising processors executing programs that is stored in a memory supporting a secured site and functions supported by the secured site such as user authentication, session integrity and content validation, with CPC classification being H 04 W 12/0013.
The inventions are distinct, each from the other because of the following reasons:

2.   Inventions group 1 and group 2 are related as subcombinations disclosed as usable together in a single combination. The sub combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination are separately usable. In the instant case, subcombination group 1 has utility such as hardware computing device including wireless communication components that communicates wirelessly with legacy computing system including a 

3.      The examiner has required restriction between inventions. Where applicant 
elects a subcombination, and claims thereto are subsequently found allowable,  any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.See MPEP § 5 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and or nonstatutory double patenting rejections over the claims of the instant application.
 	Restriction for examination purposes as indicated is proper because all these
 	inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
4.       Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors in no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1). 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498